Citation Nr: 0617502	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for type-2 diabetes 
mellitus.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from August 1972 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in August 2004. 

The veteran was scheduled for a video Board hearing in May 
2005, but failed to attend.


FINDINGS OF FACT

1.  Type-2 diabetes mellitus was not manifested during the 
veteran's active duty or for many years thereafter, nor is 
the veteran's current type-2 diabetes mellitus otherwise 
related to such service.

2.  The veteran does not suffer from PTSD. 

3.  A an acquired psychiatric disability was not manifested 
during service or for many years thereafter.


CONCLUSIONS OF LAW

1.  Type-2 diabetes mellitus was not incurred in or 
aggravated during the veteran's active military service, nor 
may it be presumed to have incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated August 2003 and October 
2003.  Moreover, in these letters, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April and October 2003 letters were sent 
to the appellant prior to the January 2004 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The August 2003 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  Moreover, the veteran signed a statement, which 
was received at the RO in September 2003, indicating that he 
had no further evidence to submit at that time.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for type-2 
diabetes mellitus, but there has been no notice of the types 
of evidence necessary to establish the severity of his 
disability or to establish an effective date for any rating 
that might be assigned.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in August 2003 and October 2003 in which it 
advised the veteran to submit evidence.  Since the Board 
concludes below that the preponderance of the evidence is 
against both claims of service connection, no ratings or 
effective dates will be assigned and any questions of notice 
related to such assignments are rendered moot.

The Board notes that there appears to have been some 
difficulty in delivering VCAA notice to the veteran.  The 
August 2003 VCAA letter was returned by the post-office as 
'unclaimed' after the RO sent it to the address provided by 
the veteran in his May 2003 claim.  The RO attempted to 
deliver the letter to an alternate address later in August 
2003 and the result of this second attempt is not entirely 
clear from the record.  In September 2003 the veteran 
submitted evidence to the RO in support of his claim and 
again indicated, in multiple submissions, that the same 
address he had provided in his claim was his correct current 
address.  In October 2003, the RO sent a new VCAA letter to 
the address provided by the veteran in his May 2003 and 
multiple September 2003 submissions, but this VCAA letter was 
returned as 'unclaimed.'  In November 2003, the RO undertook 
an effort to obtain and verify the veteran's correct contact 
information through directory assistance services but was 
unsuccessful in reaching the veteran by telephone to confirm 
a correct mailing address.  Nevertheless, the October 2003 
VCAA letter was mailed again in November 2003 to a PO Box 
belonging to the veteran.  This mailing was not returned by 
the post office and, furthermore, the January 2004 rating 
decision was sent to the same PO Box and receipt of that 
document was acknowledged by the veteran by way of his 
replying with a July 2004 notice of disagreement.

Under these circumstances, there is nothing in the record 
sufficient to overcome the presumption of regularity.  Ashley 
v. Derwinski, 2 Vet.App. 307, 308-09 (1992) ('there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties.') (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 71 L.Ed. 131, 47 S.Ct. 1 
(1926)).  Unless rebutted by clear evidence to the contrary, 
VA is entitled to the benefit of this presumption.  Id.  The 
record shows that the VCAA letters were sent to the correct 
address reported by the veteran and that they were re-mailed 
to alternative addresses.  Significantly, all VCAA notices 
were also furnished to the veteran's appointed representative 
to accomplish proper notice.  Thus, the appellant is deemed 
to have received the VCAA letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Type-2 Diabetes Mellitus

In this case, the Board finds that service connection for 
type-2 diabetes mellitus is not warranted.  Initially, the 
Board notes that the veteran does not allege, nor do the 
service medical records reflect, any symptomatology or 
diagnosis of diabetes in service.  In fact, the veteran 
underwent a discharge examination in November 1974 with no 
pertinent abnormalities noted; he was clinically evaluated as 
normal for all systems with the exception of long-standing 
blurry vision in one eye, a recently suffered black eye, and 
noted tattoos.  No indication of diabetes was noted by the 
examiner nor raised by the veteran.  Moreover, a record dated 
December 1974 shows that the veteran was certified to be 
physically fit by a medical department representative and 
signed a statement indicating that he was healthy at that 
time.  Thus, the service medical records strongly suggest 
that neither the veteran nor trained medical professionals 
believed that the veteran suffered from diabetes during 
service up through the time of his discharge.

Post-service VA medical records beginning from November 2002 
indicate that the veteran currently suffers from type-2 
diabetes mellitus.  However, the Board notes that the first 
reference to diabetes contained in the veteran's medical 
records is in November 2002 and the veteran makes no claim of 
an earlier diagnosis.  Thus, the earliest diagnosis of record 
for type-2 diabetes mellitus is more than 27 years after 
discharge from service.  This lengthy period without evidence 
of treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).  Moreover, the medical 
evidence of record simply does not associate the etiology of 
his type-2 diabetes mellitus with any injury or disease in 
service.  Notably, a February 2003 VA treatment report 
describes the veteran's diabetes as 'recent onset'; this 
strongly suggests that the medical professionals providing 
treatment for the veteran's diabetes do not believe that the 
disease has a history dating back to near the time of his 
active service.

The Board is thus presented with an evidentiary record which 
does not support a finding of service connection for the 
veteran's current type-2 diabetes mellitus.  The record fails 
to show that the disease manifested during service or for 
many years after discharge nor is there any competent 
evidence suggesting that the veteran's current type-2 
diabetes mellitus is causally linked to service which took 
place more than 27 years prior to diagnosis.  The Board 
acknowledges that the veteran himself is asserting that his 
current type-2 diabetes mellitus is causally linked to his 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no evidence of 
pertinent disability in service or for many years following 
service.  The Board accepts that the veteran is currently 
diagnosed with the claimed disability, but there is no true 
indication that any such disability is associated with 
service.  See Charles v. Principi, 16 Vet.App. 370 (2002).  
Indeed, in view of the absence of any abnormal findings in 
service, the negative examination performed at separation 
from service, and absence of a diagnosis of type-2 diabetes 
mellitus until over 27 years post-service, any opinion 
relating the current type-2 diabetes mellitus to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

Because there is no competent evidence suggesting a causal 
link between the veteran's type-2 diabetes mellitus and the 
veteran's service, and because of the length of time 
following service prior to any medical evidence of diabetes, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for type-2 
diabetes mellitus.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

Psychiatric Disability

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

The veteran claims that he suffers from PTSD related to the 
stresses of basic training, including the harsh treatment he 
claims to have been subjected to by his drill instructors.  
The Board notes that the veteran did not participate in 
combat and in fact had no foreign service.  The only stressor 
claimed related to his treatment during basic training.  
Despite the veteran's assertions that he was physically and 
verbally abused during basic training, the Board declines to 
view this contention as placing the claim into the special 
realm of PTSD cases involving personal assault.  38 C.F.R. 
§ 3.304(f)(3).  

At any rate, the record includes a February 2005 VA 
examination report which shows that the examiner reviewed the 
file and was expressly aware of the veteran's assertions 
regarding the type of treatment he was subjected to during 
basic training.  Significantly, the examiner determined that 
the DSM-14 stressor criteria were not met and that a 
diagnosis of PTSD was not warranted.  

The Board acknowledges a November 2004 VA psychiatry clinic 
note which lists and impression of PTSD.  Other records show 
treatment at a PTSD clinic.  However, the February 2005 VA 
examination report is significantly more detailed and shows a 
more thorough review of the veteran's history and claimed 
stressors, as well as more detailed examination findings.  
The Board finds that the February 2005 examination report 
should be afforded significantly more weight than the 
November 2004 clinic note.  It should also be noted that VA 
psychiatric hospitalization in April 2002 did not result in a 
diagnosis of PTSD.  The preponderance of the competent 
evidence compels a finding that the veteran does not suffer 
from PTSD. 

The February 2005 VA examination report did list a diagnosis 
of dysthymic disorder.  However, there is no persuasive 
evidence suggesting a link to service.  A passive-dependent 
personality was diagnosed during service in October 1974.  
However, no acquired psychiatric disability was demonstrated.  
The Board notes that a personality disorder is not a 
disability for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  

It appears that the veteran was treated by VA for depression 
in April 2002.  The report of this treatment includes a 
notation that he never suffered from depression in the past.  

Based on the record, the Board finds that the veteran does 
not suffer from PTSD.  The personality disorder diagnosed 
during service is not a disability for which service 
connection can be granted.  The currently diagnosed dysthymic 
disorder was not manifested during service or for many years 
after service.  In sum, the preponderance of the evidence is 
against the veteran's claim. 


ORDER

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


